DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B1 in the reply filed on 6/9/2021 is acknowledged. Claims 1-4 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0008488 to Holmes, and further in view of US PGPub 2015/0130398 to Sanese.
Regarding claims 1-3, the limitations that the photovoltaic device is configured to supply electric power to a target device, that the light source is configured to irradiate the photovoltaic cell column group with light, and that the cell column group is configured to rotate together with the rotating body are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. The functional limitations will be treated alongside the structural limitations below.
Holmes teaches a photovoltaic module device (Figs. 1, 4, 7) which is configured to supply electric power to a target device (¶0006-0008, 0076-0078, 0085 discuss how such a module device is capable of outputting energy) installed on a rotating body 103 which is rotationally driven (claim 2), the photovoltaic module device comprising
a photovoltaic cell column group (comprising distinct groups 102 of Fig. 7) installed on a circumferential surface of the rotating body 103 (¶0081)
a light source 101 fixed at a position away from the rotating body 103 and configured to irradiate the photovoltaic cell column group which is configured to rotate together with the rotating body with light, wherein
the photovoltaic cell column group includes two photovoltaic cell columns which are disposed in a circumferential direction of the rotating body 103 (Fig. 7 shows groups 102 that are distributed about the circumference of 103), which are configured by alternately disposing photovoltaic cells 102 and seam portions in the circumferential direction (Marked-up Fig. 7 identifies seam portions between cells 102)
the two photovoltaic cell columns are disposed adjacent to each other in an axial direction of the rotating body 103 (no distinct element is interposed between the distinct columns of cells 102 in the length direction of body 103)
the seam portion of the two photovoltaic cell columns are disposed in the axial direction with positions thereof in the circumferential direction deviated from each other.
[AltContent: textbox (seams)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    795
    568
    media_image1.png
    Greyscale

Holmes does not specifically teach that a plurality of the photovoltaic cells are connected in parallel. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to connect a plurality of the photovoltaic cells in parallel, as Sanese teaches that doing so is a well-known design choice (¶0043-0045). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 2, modified-Holmes teaches the limitations of claim 1. The limitations that the light source is configured to irradiate a partial region of the photovoltaic cell column group with light, and that the photovoltaic cell column group is configured to output an operating voltage corresponding to the target device to which electric power is supplied when the partial region thereof is irradiated with light are intended use limitations, and are treated as previously discussed. Holmes teaches that the light source 101 is configured to irradiate a partial region of the photovoltaic cell column group with light (Fig. 1A shows that a portion of the photovoltaic cells 102 are illuminated by the source 101, ¶0076-0078).
Holmes does not specifically teach that the photovoltaic cell column group is configured to output a particular operating voltage, or that the two photovoltaic cell columns are connected in parallel. However, Sanese teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to output an operating voltage corresponding to the target device to which electric power is supplied when the partial region thereof is irradiated with light, and to connect the two photovoltaic cell columns in parallel, as the choice of which photovoltaic cells to connect in series and/or parallel is a well-known design choice (¶0043-0045). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 3, modified-Holmes teaches the limitations of claim 1. The photovoltaic cell columns are each constituted by a plurality of unit cells (a skilled artisan would understand from Figs. 5, 7 that each of the six “sides” of the columns comprises a unit cell), the plurality of unit cells are each constituted by a portion of the plurality of photovoltaic cells 102 (each “side” comprises a finite number of cells 102), and the plurality of unit cells are disposed in the circumferential direction of the rotating body 103 (¶0081).
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes and Sanese as applied to claim 3 above, and further in view of US PGPub 2009/0032085 to Grumazescu.
Regarding claim 4, modified-Holmes teaches the limitations of claim 1. The combination of references teaches that the plurality of unit cells can be connected electrically according to design needs (¶0043-0045 of Sanese), but does not teach that each unit cell has a backflow prevention device. Grumazescu, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form each unit cell with a back flow prevention device, as doing so protects the cells against reverse voltage (¶0107, 0108, 0115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726